This suit is an aftermath of the case of Quarles v. Little Cypress Drainage District, 168 Ark. 368. By it appellant seeks to recover $40,000 damages for the alleged breach by appellee of the contract set out in the original opinion in this case, whereby he was prevented from removing 292,273 cubic yards of earth for the district on which he claims he would have made a *Page 343 
profit in said amount. Appellee pleaded the former decision of this courts as res judicata, which the court sustained, and gave judgment for appellee.
The court was right in so doing, as the exact question was decided in the former appeal. In the statement of the case this court stated that "appellant, Hunt, also instituted a separate action against the district and against Quarles to recover the amount of earned compensation under his contract and for damages for breach of the contract." And in that case this court gave judgment here for this appellant against the district in the sum of $4,456.87 with interest, and a judgment for Quarles against the district. This court further said: "It is conceded by both Quarles and Hunt that there are items of account to be settled between them in the litigation, and that, on the remand of the cause, those matters will be either settled or litigated," but this did not authorize a retrial of the issue litigated and decided in the former appeal, which appellant seeks to do by this action.
We find no error in the record, and the decree is accordingly affirmed.